Citation Nr: 0613356	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  99-01 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative joint 
disease of each hip, to include as secondary to service-
connected disability.  

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus as a result of Department of Veterans 
Affairs (VA) treatment.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty service from 
April 1969 to January 1973, and from January 1975 to 
September 1981. The appellant also had active duty from 
September 1981 to April 1985, but that period of time has 
been determined by administrative decision dated in August 
1985 to not be eligible for VA benefits.

This appeal came before Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a September 1998 VA 
rating decision of the North Little Rock, Arkansas Regional 
Office (RO) that declined to reopen the claims of service 
connection for hypertension and bilateral hearing loss, 
denied service connection for degenerative joint disease of 
the hips, and denied a rating in excess of 20 percent for 
chronic lumbar strain.

By a decision entered in April 2001, the Board reopened the 
claim for service connection for bilateral hearing loss, and 
remanded the issues of entitlement to service connection for 
bilateral hearing loss and degenerative joint disease of the 
left and right hips, whether new and material evidence had 
been received to reopen the claim for service connection for 
hypertension, and an increased rating for chronic lumbar 
strain to the RO for further development.

In April 2003, the Board denied the issues cited above in 
their entirety.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated in June 2004, the Court vacated the 
Board's April 2003 decision as to the issues of service 
connection for bilateral hearing loss, service connection for 
degenerative joint disease of the hips and an increased 
rating for lumbosacral strain. The case was remanded to the 
Board for further action in accordance with Court's mandate.

In September 2004, the Board remanded the claim to the RO for 
additional development.  While the case was in remand status, 
the RO granted a 40 percent evaluation for the veteran's 
lumbosacral strain under DC 5237, and denied a claim for 
compensation under 38 U.S.C.A. § 1151.  The veteran disagreed 
with the denial and subsequently properly perfected his 
appeal.  Thus the issues before the Board are those listed on 
the first page of this decision.  


FINDINGS OF FACT

1.  The veteran's current complaints of defective hearing are 
not related to disease or injury during the veteran's active, 
honorable military service.  

2.  Degenerative joint disease of the hips is not shown in 
service or within the first post-service year, and is not 
related to service-connected back disorder.  

3.  The veteran's service-connected lumbosacral strain is 
manifested by complaints of pain and severe limitation of 
motion; there is no ankylosis, and no neurological 
manifestations have been documented.  

4.  Diabetes was not caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part or by an event not reasonably foreseeable.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Degenerative joint disease of the hips was not incurred 
in or aggravated by service, may not be presumed to have been 
incurred therein, and is not due to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).  

3.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5292; 
(2003) Diagnostic Code 5237 (2005).

4.  The criteria for VA compensation under 38 U.S.C.A. § 1151 
for diabetes have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. § 3.303(a) 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury or is aggravated by a 
service-connected disability shall be service connected.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Hearing Loss

While the veteran's service medical records for his first 
period of service (from April 1969 to January 1973) are 
negative for a hearing loss, during his second period of 
active duty, a bilateral hearing loss was reported.  Only the 
period from January 1975 to September 1981 is considered for 
VA purposes; his service from September 29, 1981 to April 9, 
1985, was under other than honorable conditions.  The veteran 
underwent several evaluations that included audiometric 
testing that showed bilateral sensorineural hearing loss, 
(See, e.g., service medical records dated in June 1980, with 
audiometric examination, profile dated August 1983), and he 
was placed on a permanent profile for bilateral hearing loss.  
At separation in March 1985, it was reported that the veteran 
had bilateral hearing loss since 1975, and had been cross-
trained out of a hazardous noise environment.  

After service, the veteran underwent several VA audiometric 
examinations, and the findings do not support a conclusion 
that the veteran has a hearing loss related to service; in 
fact examiners have stated that there is no showing of a 
relationship between any current hearing loss and service.  
In July 1998, a VA examiner stated that the veteran's hearing 
loss was consistent with a recent history of recreational 
firearm use after service discharge.  While on evaluation in 
June 2002 a VA examiner stated that the veteran's noise 
exposure in service could certainly have contributed to his 
hearing loss, in a September 2002 review that same VA 
examiner opined that the hearing loss was more likely due to 
reports of noise exposure from recreational gun use and not 
service.  In July 2002, a VA clinician reported that there 
was no evidence of hearing loss secondary to exposures, 
events, or treatments during service.  

In September 2002, after an extensive review, the Chief of 
the VA Audiology and Speech Pathology Service opined that it 
was not likely that the veteran's hearing loss was related to 
his service.  It was pointed out that the veteran had a 
history of unreliable test behavior, in 1980, and that after 
service, the only test that not suggesting some reliability 
problem revealed hearing within normal limits, without a sign 
of noise induced hearing loss.  On VA audiometric examination 
in June 2005, while defective hearing was documented, the 
examiner stated that the findings were not reliable due to 
poor inter-test reliability.  The examiner stated that 
audiometric results found at separation were unreliable and 
post military tests in 1986 and 1994 showed normal hearing.  
It was concluded that the veteran did not have hearing loss 
resulting from service.  On that examination and another also 
conducted in June 2005, the examiners found the current tests 
to be unreliable, and that the veteran's hearing loss was not 
related to service.  These findings were rendered after 
examining the veteran and reviewing the claims file, and were 
supported by rationale.  The VA examiners have all rendered 
opinions to the effect that any hearing loss the veteran may 
have is unrelated to service, to include any inservice noise 
exposure.  In addition, the second examiner also noted that 
test findings in service were questionable, and that this was 
substantiated by later inconsistent findings with more normal 
hearing later on.  

In sum, the veteran has undergone extensive evaluations by VA 
with consistent conclusions that any current hearing loss 
that he may have is not related to service.  Absent a showing 
of a nexus between service and any current findings of 
hearing loss, the claim must be denied.  

Lay statements and testimony are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation or diagnosis, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Arthritis of the Hips

Review of the service medical records shows no evidence of a 
bilateral hip disability or an injury to the hips.  Evidence 
of record subsequent to service includes several VA 
evaluations for other orthopedic disorders, including the 
veteran's service connected low back disorder.  During these 
evaluations, the veteran did not complain of hip pain.  A 
bilateral hip disorder was first demonstrated on outpatient 
examination by VA in September 1994.  At that time, X-ray 
studies showed questionable early changes of avascular 
necrosis in the femoral head of each hip and possible mild 
narrowing of each hip joint.  A bone scan performed in 
October 1994 was interpreted as showing degenerative changes 
in the hips, with no evidence of avascular necrosis.  

The current bilateral hip disability cannot be service 
connected on a direct basis since there is no showing of 
inservice manifestations, and no showing of arthritis within 
the first post service year.  In addition, in July 2002, a VA 
examiner rendered an opinion that the etiology of the hip 
disorders was of a degenerative arthritic process that had 
developed independently in the hip joints as a result of 
maturity.  The examiner further stated that there was no 
evidence of degenerative joint disease during the veteran's 
recognized service or within one year thereafter.

As to whether the current bilateral hip disability is related 
to a service-connected disorder, the evidence must show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  On VA examination in June 
2005, after examining the veteran, and reviewing the claims 
file, a VA examiner stated that the veteran has mild 
osteoarthritis bilateral hips, not related to the lumbar 
strain and probably age appropriate.  The examiner further 
opined that the osteoarthritis in the hips is due to the fact 
that the veteran is a middle-aged man.  Since the examiner 
has stated that the disorder of the hips is not related to 
the service-connected disorder it cannot be found to be due 
to or aggravated by the service-connected low back disorder.  
Absent a showing that the current disorder of the hips was 
caused or aggravated by a service-connected disorder, the 
claim must be denied.  

The evidence does not reflect that the veteran possesses 
medical knowledge which would render his opinion as to 
etiology and a medical diagnosis competent.  See Bostain v. 
West, 11 Vet. App. 124, 127.  

The preponderance of the evidence is against the appellant's 
claim.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Increased Rating for Lumbosacral Spine

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (effective September 26, 2003)).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities are now for evaluation separately.

These changes are listed under the General Rating Formula for 
Diseases and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which now contain the revised provisions of the 
former Diagnostic Code 5293 (for intervertebral disc 
syndrome).  The veteran was notified of the newly enacted 
rating criteria in a December 2005 supplemental statement of 
the case (SSOC).

To assign a rating above 40 percent under the criteria in 
effect before September 26, 2003, the evidence would have to 
show ankylosis of the lumbar spine (DC 5289).  This is not 
shown in the record since motion has been documented on VA 
examinations showing flexion to 30 degrees in June 1998, to 
40 degrees in July 2002 and in June 2005.  Other codes that 
could be applicable - except Diagnostic Code 5293, discussed 
below -- provide a maximum rating of not more than 40 
percent.  See DC's 5286, 5295 (2003).  

To assign a rating beyond 40 percent under the current 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence must show ankylosis, as a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  As 
noted above, the veteran does not have ankylosis of his 
lumbar spine.  

Under the old Code 5293 for intervertebral disc syndrome, a 
maximum rating of 60 percent is warranted for symptoms 
compatible with pronounced intervertebral disc syndrome.  
However, the veteran's service-connected lumbosacral strain 
does not warrant a rating under these criteria since 
neurological symptoms compatible with a rating beyond 40 
percent have not been shown.  On VA examination in June 2005, 
the examiner stated that there were no radicular signs, and 
that X-rays did not show any degenerative disc disease.  
Thus, consideration of the veteran's lumbosacral strain under 
the old Code 5293 is not warranted.  Similarly, in the 
absence of a showing of incapaciting episodes due to 
intervertebral disc syndrome, consideration of the veteran's 
lumbosacral strain under the new criteria for intervertebral 
disc syndrome, now contained in the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, is also not warranted.  See 38 C.F.R. § 4.71a 
(effective September 23, 2002).  

Where, as here, the veteran is already receiving the maximum 
disability rating for limitation of motion - here, under 
former Diagnostic Code 5292 -- consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not required.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The new rating 
criteria are intended to take into account functional 
limitations.  Accordingly, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not provide a basis for a higher evaluation.  
68 Fed. Reg. 51, 454 (August 27, 2003).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Compensation under 38 U.S.C.A. § 1151 

This claim was filed after 2000, and must be adjudicated 
pursuant to 38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. § 
3.361 (2005).  As such, in order for the veteran to be 
compensated for claimed impairment, he must show that it was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in treating the veteran or by an event not reasonably 
foreseeable.  This is not supported by the evidence.  

The veteran claims that diabetes should have been diagnosed 
by VA earlier than it was.  He argues the disorder should 
have been diagnosed when he was examined by VA prior to his 
VA emergency treatment and hospitalization in March 2003, 
because he had elevated blood sugars noted on prior VA 
treatment.  

The veteran was examined by VA in January 2005.  After review 
of the records, the examiner offered a medical opinion in 
March 2005.  The examiner noted the prior fasting glucose 
readings, including 142 in February 2003, and stated, "it is 
least likely as not" that any additional disability is the 
result of carelessness, negligence, lack of proper care, 
error in judgement, or similar treatment or examination 
causing any additional disability.  The examiner noted that 
it was not uncommon to see glucose levels below 150 
especially in emergency facilities.  It was noted that the 
veteran reported symptoms of new onset diabetes and that he 
was not informed of elevated glucose levels, but that a 
glucose level of 145 would not alert any predictability to a 
patient having diabetic ketoacidosis within two weeks of 
time.  It was noted that a single glucose level of 145 did 
not meet the guidelines to establish the diagnosis of 
diabetes.  The examiner added that not establishing a 
diagnosis two weeks prior would not have prevented the 
veteran from becoming a diabetic, and any disability from 
diabetes was due to the natural progression of the disorder 
and not the willful misconduct or negligence of any provider.  
It was specifically reported that no additional disability 
resulted from VA treatment or examination. The examiner 
stated that the opinion was based on the guidelines supplied 
by the National Diabetes Information Clearinghouse dated in 
September 2002.  Thus, even though the examiner used the 
garbled terminology "least likely as not" rather than, 
e.g., "at least as likely as not", the examiner also made 
it abundantly clear in the opinion that no disability due to 
diabetes has resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in treating the veteran or by an event not 
reasonably foreseeable.  This opinion is most probative since 
it is offered after examining the veteran, and examining his 
medical records.  It is supported by rationale and stands 
uncontradicted in the record.  Therefore, the claim must 
fail.  

The veteran's statements are not competent evidence on the 
fault or event requirement.  Espiritu v.  Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v.  Derwinski, 5 Vet. App. 
91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on the issues 
before the Board that complied with the requirements noted, 
in an April 2003 letter on the 1151 issue and in November 
2004 on service connection and increased rating issues.   The 
section 5103(a) letters were sent to the veteran after the 
RO's decision that is the basis for this appeal.  In this 
case, however, on the service connection and increased rating 
issues, the unfavorable RO decision that is the basis of this 
appeal was already decided - and appealed - before the 
section 5103(a) notice requirements were enacted in November 
2000.  As to the 1151 issue, the April 2003 letter preceded 
the denial.  The United States Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini at 120 that where, 
as here on the service connection and increased rating 
issues, the section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received.  The requisite notice was ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The appellant 
has had a "meaningful opportunity to participate effectively" 
in the processing of his claim.  Mayfield , Id.  The Board 
finds that the present adjudication of that issue will not 
result in any prejudice to the appellant.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the preponderance of the evidence 
is against the appellant's claims, and any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.   

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, and 
he has not identified any records which could be pertinent to 
his claim that have not been obtained.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for degenerative joint disease of each 
hip, to include as secondary to service connected disability, 
is denied.  

An increased rating for lumbosacral strain, currently 
evaluated as 40 percent disabling, is denied.

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
diabetes is denied.  



                                 
_________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


